Citation Nr: 0617664	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-31 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
beriberi.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for gouty arthritis.

4.  Entitlement to service connection for malnutrition.

5.  Entitlement to service connection for amoebic dysentery.

6.  Entitlement to service connection for Koch's disease.

7.  Entitlement to service connection for a disorder 
manifested by difficulty in breathing.

8.  Entitlement to service connection for a disorder 
manifested by fatigability.

9.  Entitlement to service connection for a disorder 
manifested by dizziness.

10.  Entitlement to service connection for a disorder 
manifested by numbness of the upper extremities.

11.  Entitlement to service connection for a disorder 
manifested by back/lumbar pain.

 
ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran's service record reflects Beleaguered Status from 
March 6, 1942 to May 5, 1942 as well as Recognized Guerilla 
Service and Regular Philippine Army Service from November 3, 
1942 to April 3, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By an unappealed rating decision dated in January 1991, 
the RO denied service connection for beriberi.

3.  Evidence submitted subsequent to the January 1991 RO 
rating decision does not 
relate to unestablished facts necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim for service connection of beriberi.

4.  There is no evidence of record of heart disease, gouty 
arthritis, and malnutrition in service or evidence that heart 
disease manifested to a compensable degree within the one-
year presumptive period following the veteran's discharge 
from service; there is no competent medical evidence that 
otherwise links the currently diagnosed atheromatous thoracic 
aorta, gouty arthritis, and malnutrition to an incident of 
the veteran's military service; and none of these disorders 
is among the enumerated diseases under VA regulation 
recognized to result from service in tropical areas.

5.  There is no medical evidence of record that shows that 
the veteran is currently diagnosed with amoebic dysentery and 
Koch's disease or residuals of these diseases. 

6.  The veteran complains of difficulty breathing, 
fatigability, dizziness, numbness of the upper extremities, 
and back/lumbar pain, but no underlying disorder upon which 
compensation benefits may be established has been clinically 
identified or diagnosed.


CONCLUSIONS OF LAW

1.  The January 1991 RO rating decision is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for beriberi is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2005).  

3.  Heart disease was not incurred in or aggravated by active 
service; nor may any currently diagnosed heart disease 
subject to presumptive service connection be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).

4.  Gouty arthritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

5.  Malnutrition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

6.  Amoebic dysentery was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

7.  Koch's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

8.  A disorder manifested by difficulty in breathing was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).

9.  A disorder manifested by fatigability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).

10.  A disorder manifested by dizziness was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).

11.  A disorder manifested by numbness of the upper 
extremities was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

12.  A disorder manifested by back/lumbar pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in May 2003 and June 
2003, the RO advised the veteran of the VCAA, VA's duties 
there under, and the delegation of responsibility between VA 
and the veteran in procuring the evidence relevant to the 
heart disease, dizziness, "joint pains" [gouty arthritis], 
numbness of upper extremities, lumbar/back pain, 
malnutrition, amoebic dysentery, and Koch's disease claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notices advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The May 2003 VCAA notice specifically 
advised the veteran that he needed to submit new and material 
evidence to reopen the beriberi claim.  The VCAA notices did 
not specifically list the veteran's difficulty breathing and 
fatigability claims, but the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to these service connection claims as well as what the 
evidence must show to establish service connection are the 
same as those discussed in the VCAA notices with respect to 
the other service connection issues-which the veteran 
reasonably should have been able to infer.  

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  The RO asked the veteran for all the information 
and evidence necessary to substantiate his claims-that is, 
evidence of the type that should be considered by VA in 
assessing his claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices did 
not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (providing that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  As for the new and material 
evidence claim, since the claim is not found to be reopened 
by way of the submission of new and material evidence, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2003 
rating decision, August 2003 rating decision, and June 2004 
Statement of the Case (SOC), which included a discussion of 
the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach the 
decisions.  The June 2004 SOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  The Board concludes that there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met.  

As for the service connection claims, in regard to VA's duty 
to assist, the Board notes the RO obtained the veteran's 
service medical records.  The veteran prepared authorization 
and consent to release information forms on Balingasag 
Medicare Hospital for treatment rendered in July 2003, Roa 
Medical Clinic for treatment rendered in March 2003, and 
Doctor's Sabal Hospital for treatment rendered in August 
2003.  These records have been associated with the claims 
file.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.     


New and Material Evidence- Beriberi

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2005).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the claims file reveals that the veteran's 
original claim for service connection of beriberi was denied 
by the RO in a January 1991 rating decision on the basis that 
there were no official records showing a diagnosis of or 
treatment for beriberi during service, nor did the veteran 
claim any illness was incurred in service in his processing 
affidavit of March 27, 1946.  In a letter dated in February 
1991, the RO advised the veteran of the denial of service 
connection and enclosed VA Form 1-4107a, which explained the 
veteran's procedural and appeal rights.  The veteran, 
however, did not appeal the decision and it became final in 
February 1992.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1988).  In April 2003, the veteran 
filed the instant claim to reopen. 

Evidence associated with the claims file prior to the RO's 
last final denial of the claim in January 1991 follows.

Service medical records showed no complaints or findings 
referable to beriberi during service.  The March 1946 
processing affidavit similarly noted no relevant information.  
In fact, the veteran denied that he sustained any illnesses 
in service.  

Evidence associated with the claims file after the last RO 
final denial in January 1991 follows.  

The veteran's April 2003 application for compensation 
benefits, the March 2004 Notice of Disagreement, and July 
2004 Substantive Appeal, show that he contended that his 
beriberi was the result of a tropical illness that he 
contracted during service.  He explained that there was no 
proper treatment or medication available for him at that 
time.  He reported that after service he suffered from 
relapses, however, due to financial hardships, he could not 
be hospitalized and instead resorted to "cheap medicines or 
native medicines" for a temporary cure.  

Records from ROA Medical Clinic dated in March 2003 and a 
July 2003 medical certificate from Balingasag Medicare 
Hospital noted no relevant complaints or findings.  Records 
from Doctor's Sabal Hospital dated in August 2003 noted that 
the veteran was diagnosed with malnutrition. 

The Board finds that statements and medical evidence 
associated with the claims file after the last final RO 
denial do not constitute new and material evidence as they do 
not raise a reasonable possibility of substantiating the 
claim.  The record continues to be devoid of medical evidence 
of a current diagnosis of beriberi or residuals of beriberi, 
evidence of in-service findings of beriberi, and medical 
evidence of a nexus between the claimed disorder and the 
veteran's military service, all of which are unestablished 
facts necessary to substantiate the claim. Accordingly, 
having determined that new and material evidence has not been 
submitted, the claim is not reopened.


Service Connection for Heart Disease, Gouty Arthritis, and 
Malnutrition

As noted above, the veteran contends that the claimed 
disorders are the result of a tropical illness that he 
contracted during service.  He similarly maintains that he 
was not treated properly during service and that he could not 
receive appropriate treatment after service due to financial 
hardship.  

Records from ROA Medical Clinic include receipts dated in 
March 2003 that showed that the veteran underwent an 
electrocardiogram (ECG) and various other tests.  The ECG was 
within normal limits according to the noted interpretation.  
A July 2003 medical certificate from Balingasag Medicare 
Hospital noted that the veteran was diagnosed with gouty 
arthritis.  Records from Doctor's Sabal Hospital dated in 
August 2003 noted that the veteran was diagnosed with 
malnutrition.  An x-ray report noted that views of the chest 
revealed an atheromatous aorta.  An impression of 
atheromatous thoracic aorta was noted.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service incurrence will be presumed for 
certain chronic diseases, including heart disease, if 
manifested to a compensable degree within one year following 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  

There is medical evidence that the veteran has been diagnosed 
with atheromatous thoracic aorta, gouty arthritis, and 
malnutrition, but none of these disorders was shown during 
the veteran's military service.  There is no medical evidence 
that the veteran's heart disease manifested to a compensable 
degree within the one-year presumptive period following his 
discharge from service.  There is also no competent medical 
evidence of record that otherwise shows that the claimed 
disorders are related to the veteran's service.  While the 
veteran is competent to describe his symptoms, he does not 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Finally, none of the claimed disorders is among the 
enumerated diseases recognized to result from service in 
tropical areas set forth in 38 C.F.R. § 3.309(b) (2005).  For 
these reasons, service connection for heart disease, gouty 
arthritis, and malnutrition is not warranted on the basis of 
the current evidence of record. 


Service Connection for Amoebic Dysentery and Koch's Disease

Records from ROA Medical Clinic dated in March 2003, a July 
2003 medical certificate from Balingasag Medicare Hospital, 
and records from Doctor's Sabal Hospital dated in August 
2003, noted no relevant complaints or findings. 

There is no medical evidence of record that shows that the 
veteran is currently diagnosed with amoebic dysentery and 
Koch's disease or residuals of these diseases.  As noted 
above, the veteran is not competent to render an opinion on 
the medical question of whether a current disability exists.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-
95.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  In the absence of 
medical evidence of a current diagnosis, there is no basis 
upon which service connection for amoebic dysentery and 
Koch's disease may be established.






Service Connection for a Disorder Manifested by Difficulty 
Breathing, a Disorder Manifested by Fatigability, a Disorder 
Manifested by Dizziness, a Disorder Manifested by Numbness of 
the Upper Extremities, and a Disorder Manifested by 
Back/Lumbar Pain

A July 1989 note showed that Dr. P.T. noted a diagnosis of 
polyneuritis but in connection with diagnosed rheumatoid 
arthritis of the knee joints.  Records from ROA Medical 
Clinic dated in March 2003 noted no relevant complaints or 
findings.  A July 2003 medical certificate from Balingasag 
Medicare Hospital noted that the veteran was diagnosed with 
pneumonia with no recurrence documented thereafter.  Records 
from Doctor's Sabal Hospital dated in August 2003 showed that 
the veteran complained of dyspnea on exertion for which Dr. 
I.O. only noted diagnoses of anemia and malnutrition.  An x-
ray report noted that views of the veteran's chest revealed 
clear lung fields. 

There is no medical evidence of record that an underlying 
chronic disorder has been clinically identified or diagnosed 
with respect to the veteran's complained of symptoms of 
difficulty breathing, fatigability, dizziness, numbness of 
the upper extremities, or back/lumbar pain.  Without a 
pathology to which the veteran's complained of symptoms can 
be attributed, there is no basis to find a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (providing that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted"), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  As previously stated, entitlement to service-
connected benefits is specifically limited to cases where 
there is a current disability.  Brammer, 3 Vet. App. at 225 
(1992).  Accordingly, service connection for a disorder 
manifested by difficulty breathing, fatigability, dizziness, 
numbness of the upper extremities, or back/lumbar pain is not 
warranted on the basis of the current evidence of record.  

As the weight of the evidence is against the veteran's claims 
for service connection, the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  

(CONTINUED ON NEXT PAGE)





























ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for beriberi is 
not reopened.

Service connection for heart disease is denied. 

Service connection for gouty arthritis is denied.

Service connection for malnutrition is denied.

Service connection for amoebic dysentery is denied.

Service connection for Koch's disease is denied.

Service connection for a disorder manifested by difficulty in 
breathing is denied.

Service connection for a disorder manifested by fatigability 
is denied.

Service connection for a disorder manifested by dizziness is 
denied.

Service connection for a disorder manifested by numbness of 
the upper extremities is denied.

Service connection for a disorder manifested by back/lumbar 
pain is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


